                                                                  The Honorable Robert S. Lasnik




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

IDS PROPERTY CASUALTY                                  Case No.: 2:18-CV-01453-RSL
INSURANCE COMPANY, a foreign
insurer,                                               STIPULATION AND ORDER
                                                       GRANTING LEAVE TO FILE FIRST
                        Plaintiff,                     AMENDED ANSWER AND
                                                       EXTENDING TRIAL SCHEDULE
        v.

PATRICIO & RACHELLE MENDOZA.,
individually and the marital community
comprised thereof,

                        Defendants.

                                          I. STIPULATION

        WHEREAS, Defendants filed their Answer to Plaintiff’s Complaint for Declaratory

Damages on January 10, 2019.

        WHEREAS Defendants move to file an Amended Answer to assert counterclaims

against Plaintiff pursuant to Fed. R. Civ. P. 15(a).

        WHEREAS Defendants contend that they need additional time pursuant to Local Rules

7(j) and 16(b)(5) so that defendants can properly defend themselves, assert counterclaims, and

possibly assert third-party claims.

STIPULATION AND ORDER: Page 1 of 2                               LEVY • VON BECK & ASSOCIATES, P.S.
                                                                          600 University Street, Suite 3300
                                                                                       Seattle, WA 98101
                                                                                           (206) 626-5444
                                                                                     (206) 382-5527 FAX
        IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

through their respective counsel of record, subject to the approval of this Court, that the

Defendants are granted leave to file their First Amended Answer and Counterclaims.

        IT IS FURTHER STIPULATED AND AGREED, by and between the parties hereto,

through their respective counsel of record, subject to the approval of this Court, that all deadlines

established April 10, 2019 Minute Order Setting Trial Date and Related Dates shall be continued

for 90 days.

        SO STIPULATED this 16th day of May, 2019.

LEVY | VON BECK | COMSTOCK | P.S.                  WILSON SMITH COCHRAN DICKERSON

s/ Dave von Beck                                   s/ Sarah L. Eversole
s/ Katie J. Comstock
______________________________                     ______________________________
Dave von Beck, WSBA No. 26166                      Sarah L. Eversole, WSBA No. 36335
Katie J. Comstock, WSBA No. 40637                  901 Fifth Avenue, Suite 1700
1200 Fifth Avenue, Suite 1850                      Seattle, WA 98164
Seattle, WA 98101                                  eversole@wscd.com
dmvonbeck@levy-law.com                             T: (206) 623-4100
katie@levy-law.com                                 F: (206) 623-9273
T/F: 206.626.5444                                  Attorneys for Plaintiff IDS Property Casualty
Attorneys for Defendants Patricio and              Insurance Company
Rachelle Mendoza




STIPULATION AND ORDER: Page 2 of 2                              LEVY • VON BECK & ASSOCIATES, P.S.
                                                                         600 University Street, Suite 3300
                                                                                      Seattle, WA 98101
                                                                                          (206) 626-5444
                                                                                    (206) 382-5527 FAX
                                           II. ORDER

       Based upon the foregoing stipulation of the parties,

       IT IS HEREBY ORDERED that the Defendants are granted leave to file their First

Amended Answer and Counterclaims.

       IT IS FURTHER ORDERED that all deadlines established in the April 10, 2019 Minute

Order Setting Trial Date and Related Dates shall be continued for 90 days. An amended case

management order will be issued.



       Dated this 21st day of May, 2019.


                                              A
                                              ROBERT S. LASNIK
                                              UNITED STATES DISTRICT COURT JUDGE




STIPULATION AND ORDER: Page 3 of 2                            LEVY • VON BECK & ASSOCIATES, P.S.
                                                                       600 University Street, Suite 3300
                                                                                    Seattle, WA 98101
                                                                                        (206) 626-5444
                                                                                  (206) 382-5527 FAX
